COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00243-CV


Classic C Homes, Inc. d/b/a Classic        §    From the 67th District Court
Century Homes, Classic Century
Homes, Ltd., and Classic Century,          §
Inc.                                            of Tarrant County (67-259542-12)
                                           §
v.
                                           §
Homeowners Management                           September 17, 2015
Enterprises, Inc. d/b/a Home of            §
Texas, and Warranty
Underwriters Insurance Company             §    Opinion by Justice Meier

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellants Classic C Homes, Inc. d/b/a Classic

Century Homes, Classic Century Homes, Ltd., and Classic Century, Inc. shall

pay all costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Bill Meier
                                           Justice Bill Meier